Citation Nr: 1012290	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-31 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and dementia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to January 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veteran testified at a videoconference Board 
hearing held in October 2008 before the undersigned Acting 
Veterans Law Judge.  

In July 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  A review of the claims 
file shows that there has been substantial compliance with 
the Board's remand directives. 

In December 2008, the Board denied the Veteran's claim of 
service connection for an acquired psychiatric disability, 
to include schizophrenia and dementia (which it 
characterized as an acquired psychiatric disability, to 
include schizophrenia).  The Veteran timely appealed to the 
Court of Appeals for Veterans Claims (Veterans Court).  In 
September 2009, pursuant to a Joint Motion for Partial 
Remand ("Joint Motion"), the Veterans Court vacated and 
remanded the Board's December 2008 decision.

Unfortunately, as will be explained below, the appeal is 
REMANDED again to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In the Joint Motion filed with the Veterans Court, both the 
appellant, through an attorney, and VA's Office of General 
Counsel pointed out that, when the Board denied the 
Veteran's claim of service connection for an acquired 
psychiatric disability, to include schizophrenia, in 
December 2008, it did not consider whether the other 
psychiatric diagnoses of record, to include dementia, were 
related to active service.  See, for example, Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that claims for 
service connection for PTSD also encompass claims for 
service connection for all psychiatric disabilities 
afflicting a Veteran based on a review of the medical 
evidence).

The Board notes that the Veteran underwent a VA examination 
in August 2006.  The VA examiner diagnosed chronic 
differentiated schizophrenia and dementia, not otherwise 
specified.  The VA examiner stated that the diagnosis of 
dementia came from evidence of a gradual decline with 
possibly some variation over time, from the record, in 
cognitive functioning from a dull normal state in 1975 to a 
level the examiner found consistent with moderate mental 
retardation.  As noted above, the Veteran had active service 
from October 1973 to January 1975.  Because there is 
evidence of a gradual decline in cognitive functioning since 
1975 (the same year the Veteran separated from service) 
coupled with the current diagnosis of dementia, and given 
the length of time that has elapsed since the August 2006 VA 
examination, the Board finds that, on remand, the Veteran 
should be scheduled for an updated VA examination which 
addresses the contended causal relationship between all 
currently diagnosed acquired psychiatric disabilities and 
active service.

The RO/AMC also should attempt to obtain the Veteran's up-
to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his 
service representative and ask them to 
identify all VA and non-VA clinicians 
who have treated him for any acquired 
psychiatric disability, to include 
schizophrenia and dementia, since active 
service.  Obtain all VA treatment 
records which have not been obtained 
already.  Once signed releases are 
received from the Veteran, obtain all 
private treatment records which have not 
been obtained already.  A copy of any 
response(s), to include a negative reply 
and any records obtained, should be 
included in the claims file

2.  Schedule the Veteran for appropriate 
VA examination to determine the nature 
and etiology of any current acquired 
psychiatric disorder, to include 
schizophrenia and dementia.  The claims 
file must be provided to the examiner(s) 
for review.  Based on the results of the 
Veteran's physical examination and a 
review of the claims file, the 
examiner(s) should be asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that any acquired 
psychiatric disability, to include 
schizophrenia and dementia, if 
diagnosed, is related to active service.  
A complete rationale should be provided 
for any opinion(s) expressed.  If any 
opinion cannot be provided without 
resorting to speculation, then the 
examiner should state this in the 
examination report and explain why such 
opinion cannot be provided.

3.  Review the VA examination(s) after 
completion to ensure that all questions 
asked of the examiner(s) were answered 
to the extent possible.

4.  Thereafter, readjudicate the claim 
of service connection for an acquired 
psychiatric disorder, to include 
schizophrenia and dementia.  If the 
benefits sought on appeal remain 
denied, the appellant and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

